Citation Nr: 0106856	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an effective date earlier than June 10, 
1996, for the grant of service connection for residuals of 
cold injury of the feet.

2. Entitlement to an initial disability evaluation in excess 
of 20 percent from June 10, 1996, to January 12, 1998, for 
residuals of cold injury of the feet.

3. Entitlement to a disability evaluation in excess of 30 
percent from January 12, 1998, for residuals of cold 
injury of the right lower extremity.

4. Entitlement to a disability evaluation in excess of 30 
percent from January 12, 1998, for residuals of cold 
injury of the left lower extremity.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served as a member of a reserve component.  His 
service included a period of inactive duty training from 
March 20 to March 22, 1992.  Service connection has been 
granted for injury incurred during this period of inactive 
duty training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

By a November 1996 rating decision, the RO granted service 
connection for residuals of cold injury of both feet and 
assigned a 20 percent disability evaluation, effective from 
June 10, 1996.  The veteran submitted a notice of 
disagreement with the 20 percent rating and the current 
appeal ensued.  In May 2000, the RO re-characterized the 
appellant's disability and assigned separate 30 percent 
evaluations for residuals of cold injury of the right lower 
extremity and of the left lower extremity, effective from 
January 12, 1998.  In view of the fact that this appeal 
originated from the initial rating assigned following the 
grant of service connection, and because of the requirement 
to consider staged ratings consistent with the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
characterized the issues as set forth above.


FINDINGS OF FACT

1. Service connection for residuals of cold injury of both 
feet was denied by the RO in May 1995.  Notification of 
this denial was sent to the veteran on June 2, 1995; a 
notice of disagreement was not filed within one year of 
that notification.

2. On June 10, 1996, VA received the appellant's petition to 
reopen the claim of entitlement to service connection for 
residuals of cold injury of both feet.

3. In November 1996, the RO granted service connection for 
residuals of cold injury of both feet and assigned a 20 
percent evaluation effective from June 10, 1996. 

4. Residuals of cold injury of both feet prior to January 12, 
1998, were manifested by complaints of pain and were 
productive of distal peripheral neuropathy and cold 
induced vasospasm, without persistent swelling, 
tenderness, or redness.

5. The criteria effective from January 12, 1998, for the 
evaluation of residuals of cold injuries provide 
evaluation for subjective symptomatology and are more 
specific to the disability at issue and as such are more 
favorable to the appellant's claim.

6. Residuals of cold injury of the right and left lower 
extremities are currently manifested by pain, which is 
more severe with walking or extended periods of inactivity 
and cold weather; the veteran also has discoloration and 
thickening of the minor nails with cracking and flaking of 
the skin between the toes, and mild peripheral neuropathy. 


CONCLUSIONS OF LAW

1. The May 1995 rating decision which denied service 
connection for residuals of cold injury of both feet is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1994).

2. The assignment of an effective date earlier than June 10, 
1996, for the grant of service connection for residuals of 
cold injury of both feet is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii), (r) 
(2000).

3. The criteria for a disability evaluation in excess of 20 
percent prior to January 12, 1998, for residuals of cold 
injury of both feet are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.104, 
Diagnostic Codes 7117, 7122 (1995)

4. The criteria for the evaluation of cold injury residuals 
effective January 12, 1998, is more favorable to the 
appellant's claim.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); 38 C.F.R. Part 4, Diagnostic Codes 7117, 7122 
(2000).

5. The criteria for a disability evaluation in excess of 30 
percent since January 12, 1998, for residuals of cold 
injury of the right lower extremity are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.104, Diagnostic Codes 7117, 7122 
(2000).

6. The criteria for a disability evaluation in excess of 30 
percent since January 12, 1998, for residuals of cold 
injury of the left lower extremity are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.104, Diagnostic Codes 7117, 7122 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Service Connection

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  


See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  However, when there has been a decision by 
the RO denying a claim of service connection, and the 
claimant has not appealed within one year of notice of the 
denial, that decision becomes final and any effective date 
set for disability compensation based on a later grant of the 
benefit will be the date of receipt of the reopened claim or 
the date entitlement is shown, whichever is later.  See 38 
C.F.R. §§ 3.156, 3.400(r), 20.1103 (1994).

Through application of the law and regulations described 
above, the RO set June 10, 1996, as the effective date for 
the award of disability compensation for the veteran's 
service-connected foot disability.  In this regard, it should 
be noted that a June 1996 claim of service connection made by 
the veteran was not his first such claim.  The record 
reflects that service connection for residuals of cold injury 
of both feet was denied by the RO in December 1994 and the 
veteran was notified of this decision in December 1994.  He 
submitted additional evidence in support of his claim and in 
May 1995, the RO again denied entitlement to service 
connection for residuals of cold injury of both feet.  
Notification of this decision was sent to the veteran on June 
2, 1995.  A notice of disagreement was not received within 
the time period allowed for initiating an appeal-one year.  
38 C.F.R. § 20.302 (1994).  Accordingly, the May 1995 
decision became final.  See 38 C.F.R. § 20.1103 (1994). 

The Board recognizes that, with application of 38 C.F.R. 
§ 20.305 (1994), the June 1996 statement by the veteran, 
which was received by VA on June 10, 1996, may be presumed to 
have been postmarked within the one-year period following the 
June 2, 1995, notification of the May 1995 denial.  However, 
this presumption is rebutted by the fact that it is clear 
from the statement itself that it had not been prepared until 
June 4, 1996, after the time limit for filing an appeal had 
expired.  Consequently, the RO sent the veteran a letter on 
June 20, 1996, notifying him that his statement had not been 
accepted as a timely notice of disagreement.  


In August 1996, the appellant submitted a petition to reopen 
his claim of service connection for residuals of cold injury 
of both feet.  In support of his claim, he subsequently 
submitted a statement from a VA clinician who indicated that 
the appellant had been seen in October 1996 and that, in the 
examiner's opinion, the appellant had distal peripheral 
neuropathy as well as cold induced vasospasm secondary to his 
cold injury.  

In November 1996, the RO granted service connection for 
residuals of cold injury of both feet based upon the VA 
opinion as noted above.  A 20 percent evaluation was assigned 
effective from June 10, 1996, presumably because the RO 
construed the June 1996 statement as a claim to reopen.

Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), (r) (2000), the 
effective date for the award of service connection which is 
based upon a reopened claim and the receipt of new and 
material evidence is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  In the veteran's 
case, a claim to reopen was not filed until June 10, 1996.  
Thereafter, new and material evidence in the form of a 
medical opinion was received on which the RO relied to grant 
the claim of service connection.  Consequently, by 
application of 38 C.F.R. § 3.400, the earliest date on which 
service connection may be granted is the date of receipt of 
the reopened claim, which was June 10, 1996.

Accordingly, an effective date earlier than June 10, 1996, 
for the award of service connection for residuals of cold 
injury to both feet is not warranted.  

II.  Increased Disability Evaluations

During the pendency of this appeal, the criteria governing 
the evaluation of cold injury residuals were changed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has 

been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  In this case, the pertinent criteria were changed 
effective from January 12, 1998, and served as the basis for 
the re-characterization of the appellant's disability and the 
assignment of the increased ratings.  Pursuant to VAOPGCPREC 
3-2000, and 38 U.S.C.A. § 5110 (g) (West 1991), an increased 
rating based on a change in law may be retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the new criteria may only be applied from January 12, 1998; 
consideration of these criteria prior to this date is not 
appropriate.  

Rating prior to January 12, 1998

Review of the record reveals that in November 1996, the RO 
granted service connection for residuals of cold injury of 
both feet and assigned a 20 percent evaluation effective from 
June 10, 1996.  The rating board initially evaluated the 
disability as analogous to Raynaud's disease pursuant to 
Diagnostic Code 7117.  See 38 C.F.R. § 4.20 (1995).  At that 
time, Diagnostic Code 7117 provided a 20 percent rating where 
there were occasional attacks of blanching or flushing.  A 40 
percent rating was warranted where the evidence documented 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7122 (1995), another 
potentially applicable Diagnostic Code, a 30 percent rating 
was warranted for bilateral frozen feet with persistent 
moderate swelling, tenderness, redness, etc., or unilateral 
loss of toes or parts, and persistent severe symptoms.  

After careful consideration of the evidence of record prior 
to January 12, 1998, the Board concludes that entitlement to 
an evaluation in excess of 20 percent for residuals of cold 
injury of both feet is not warranted.  The record reflects 
that the appellant was examined by VA in June 1994.  He 
denied experiencing any redness or swelling and his only 
complaints were of pain, numbness, and tingling.  A VA 
vascular specialist in October 1996 reported that, while 
distal peripheral neuropathy 

and cold induced vasospasm were noted, there was no evidence 
of any significant skin signs including blanching, rubor or 
cyanosis to demonstrate the presence of frequent vasomotor 
disturbances.  Moreover, on VA examination in May 1997, while 
paresthesia and neuralgia were reported in the feet and lower 
legs, skin temperature was normal and appeared normal in 
color.  

As noted above, there was no indication that the veteran had 
problems such as swelling, tenderness, or redness that could 
be considered persistent.  Although he complained of pain, it 
does not appear that such a problem was "persistent" as to 
warrant the award of a 30 percent rating for bilateral 
persistent difficulties within the meaning of Diagnostic Code 
7122 (1995).  Additionally, there was no evidence of his 
having frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.  Consequently, a rating 
greater than 20 percent is not warranted for the period from 
June 10, 1996, to January 12, 1998.  

The appellant's contentions regarding entitlement to an 
increased evaluation for his cold injury residuals during 
this time period have been carefully considered; however, 
these arguments are outweighed by the objective medical 
evidence of record as summarized above.  Accordingly, 
entitlement to an increased rating for residuals of cold 
injury of both feet prior to January 12, 1998, to include 
staged ratings consistent with the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) is not warranted.

Ratings after January 12, 1998

As noted above, the appellant's cold related disability was 
re-characterized by rating action dated in May 2000.  Based 
upon the change in the regulatory criteria effective January 
12, 1998, the appellant's residuals of cold injury of both 
feet was changed to residuals of cold injury of the right 
lower extremity and residuals of cold injury of the left 
lower extremity, each rated 30 percent disabling pursuant to 
Diagnostic Code 7122, effective from January 12, 1998.  
Pursuant to Code 7122, 

where there is arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 30 
percent evaluation is warranted.  The Board notes that the 
manifestations of disability of the right and left lower 
extremities are essentially the same and as such, will be 
discussed jointly.  Additionally, the 30 percent rating is 
the maximum rating available for each lower extremity 
pursuant to Code 7122.  

The Board has considered other potentially applicable Codes, 
including Diagnostic Code 7117.  However, the evidence of 
record in this case, including the VA examination report 
dated in May 1998, does not reflect that the appellant's cold 
injury residuals include symptoms such as sequential color 
changes of the digits lasting minutes to hours occurring at 
least on a daily basis such to support a 40 percent 
evaluation under this alternate Code.  Furthermore, the 
symptomatology identified within the record, as discussed 
above, is not found to be applicable to any of the other 
Codes for the evaluation of diseases of the arteries and 
veins. 

In view of the above, the Board has considered the provisions 
of 38 C.F.R. § 3.321 (2000) with respect to the assignment of 
an extraschedular evaluation.  In this regard, the Board 
notes that in exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  Upon consideration of 
the record, the Board concludes that the schedular provisions 
have not been shown to be inadequate in this case and 

the appellant's residuals of cold injury of the right and 
left lower extremities have not been shown to be productive 
of an extraordinary symptomatology such to render the regular 
schedular criteria inapplicable.  

As noted above, the medical evidence reflects that the 
appellant's disability is manifested by pain with distal 
peripheral neuropathy and cold induced vasospasm.  However, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.  On a VA examination in May 1998, the appellant 
reported that he worked as a delivery driver, and there is 
otherwise no indication that he had lost time from work due 
to his disability beyond what might be expected of someone 
with 30 percent ratings for each lower extremity.  
Additionally, it is not shown by the evidence that the 
appellant has required hospitalization for his cold injuries, 
or that there has been any significant or regular outpatient 
treatment for this disability. 

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's residuals of cold injury of the 
left and right lower extremities and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.

Therefore, the Board finds that the appellant's residuals of 
cold injury, right lower extremity and residuals of cold 
injury, left lower extremity are each appropriately evaluated 
at the 30 percent level.  In reaching this conclusion, the 
Board has weighed the evidence of record and finds that the 
preponderance of the evidence is against the appellant's 
claims.  

III.  Additional Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claims.  This so because the requirements of the 
new law have been satisfied.  By the statement of the case 
(SOC) and supplemental SOCs furnished the appellant, the RO 
has notified him of the information and evidence necessary to 
substantiate his claims.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

Entitlement to an effective date earlier than June 10, 1996, 
for the grant of service connection for residuals of cold 
injury of the feet is denied.

Entitlement to a disability evaluation in excess of 20 
percent for residuals of cold injury of both feet prior to 
January 12, 1998, is denied.

Entitlement to a disability evaluation in excess of 30 
percent from January 12, 1998, for residuals of cold injury 
of the right lower extremity is denied.

Entitlement to a disability evaluation in excess of 30 
percent from January 12, 1998, for residuals of cold injury 
of the left lower extremity is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

